Deemer, C. J.
As the case involves less than $100, a certificate of appeal was allowed by the trial judge, and the case comes to us in virtue of this certificate. The certificate or policy issued by the defendant company provides that, should the member, while in good standing, accidentally break, his leg or arm, he should receive, one-tenth of the amount his beneficiary would be entitled to recover in case *563of tlie death of such member. It also provided, “ The breaking of a leg is. defined to be the breaking of the shaft of the thigh bone between the hip and knee joints, or the breaking of the shafts of both bones between the knee and ankle joints.” The plaintiff sustained what is known to the medical profession as a “ Pott’s fracture ” of the right leg, which, as usually defined, is the breaking of one bone between the knee and ankle joints, and the dislocation of the other, or, as described in this particular case by the physicians who gave testimony, as the breaking of the fibula lyi to 2 inches above the joint, and of what is known as the “ malleolus process.” The physicians further said that there was “ complete solution of the continuity of both bones.”
1. Insurancecontracts: construction. The contention of appellant is that the language of the certificate limits the breaking of a leg, for which an indemnity is to be paid, to such breaking as is described in the language of the certificate, and- that there was not in this case a breaking of the shafts of both . . . . bones, within the definition set forth in' the contract, because the term “ shaft ” or “ shafts ” excludes the extremities of the bones and the malleolus process, which is in reality a protuberance from the head of the bone. That there is a manifest distinction between the shaft of a bone and its extremities is too clear for argument. But appellee insists that the language used in the certificate should be so construed as to cover the injury above described; relying upon the proposition that it is the duty of the court to construe the terms of every policy of insurance or benefit certificate most strongly against the insurer, and to resolve every doubt or ambiguity in favor of the insured. There is no doubt about the rule for which he contends, but the difficulty is in its application. If the language used in the certificate is ambiguous or is reasonably capable of two or more constructions, that construction should be given which will afford the, insured protection under his certificate. But *564the parties have the right to make contracts for themselves, and there is no authority for the court 'to change such contracts. • To take away from parties or from persons or corporations this undeniable right of contract, or to make contracts for parties, is not within the province of courts of justice.
In the instant case, had there been no attempt at definition of what was meant by the breaking of a leg, there would be no doubt that plaintiff’s injury was covered by his certificate; but here there is a definition given which is clear and unambiguous, and there is no reason why the parties may not define any term they see fit to use in their engagements one with the other. The certificate plainly says that the breaking of the shaft of both bones between the knee and ankle joint is what is meant by the term “ breaking of a leg.” We have no means of knowing what the insured thought when he received this certificate, and it matters little what his thoughts were in this connection, if it be found that the language used is plain and susceptible of but one construction. True, when the terms of an instrument have been intended in a different sense by the parties to it, that sense is to prevail against either party in which he had reason to suppose that the other understood it. Code, section 4617. But in construing this statute, which is simply decláratory of the common law, we have held that, if the language is plain, it cannot be used for the purpose of making the contract conform to the notions of one of the parties executing it. Congower v. Equitable, etc., Ass’n, 94 Iowa, 499. In another case we said that the provision is applicable only where the writing involved is fairly susceptible of different meanings. Rouss v. Creglow, 103 Iowa, 60. See, also, Field v. Association, 117 Iowa, 185.
*5652. Accident insurance broken leg; certainty of contract. *564The pivotal question in the case, then, is, is the definition of the “ breaking of a leg,” used in the certificate in suit, fairly susceptible of different meanings ? This all depends upon what effect shall be given the use' of the *565words “ shaft ” and “ shafts.” Looking to the derivation of these words, we find that they mean “ handle or haft; a shaven, or smoothed rod.” In the definition as given in the contract it is the shafts of both ° , . bones between the ankle and knee joint. This clearly excludes the heads of the bones, the joints themselves, or the process attached to these heads, which have distinct and definite names. Treating the words as technical, as they no doubt are, the plaintiff is in no better position. Technical words are to be interpreted as usually understood by persons in the profession or business to which they relate. Gauch v. Insurance Co., 88 Ill. 251 (30 Am. Rep. 554); Dana v. Feidler, 12 N. Y. 40 (62 Am. Dec. 130). The medical profession are agreed that the shaft of a bone is something entirely distinct from the malleolus process. There is no room for any doubt as to what these words mean to the medical profession, and nothing in the record suggests that the parties did not use them in a technical sense. Even if there be a popular meaning of the term “ shaft,” it has not been disclosed to us; and, taking the full definition as given in the certificate itself, there are, as it seems to us, no two constructions to be put upon the language used.
, There was, it is conceded, no breaking of the shafts of both bones, unless we say the protuberance from the head of one of the bones-known as the “malleolus process” is a part of the shaft of the bone between the knee and ankle joint. Manifestly this protuberance is not'so located. It projects from the end of the head of the bone downward toward the heel. Doubtless the accident is more serious than if both shafts' had been broken, and plaintiff needs his insurance just as badly as if they had been, but this is no reason for changing the terms of his certificate. The defendant company had the right to narrow its liability, to define the terms used in its certificates, to remove from the field of debate the character of a particular injury, or, in *566other words, to make its own contract. Having made its contract, it is not within the province of a court of justice to change its terms to meet the equities of a particular case. Our views find support in the following cases: Stevers v. People’s Ass’n, 150 Pa. 132 (24 Atl. Rep. 662, 16 L. R. A. 446); Gentry v. Standard Co., 6 Ohio Dec. 114 (Id., 5 Ohio N. P. 331); Maryland Casualty Co. v. Hudgins, (Tex. Sup.) 76 S. W. Rep. 745, 64 L. R. A. 349.
The injury does not come within the terms of the certificate issued by the defendant association, and the court was in error in rendering judgment against it. Bor the reasons pointed out, the judgment, must be, and it is, reversed.